Appellant was fined $10 under a complaint and information charging him with unlawfully catching fish upon the inclosed land of another without the owner's consent, the inclosure containing less than 2000 acres.
The complaint and information follow the statute (P.C., art. 1255) *Page 303 
completely and are sufficient against appellant's motion to quash. Berry v. State, 156 S.W. Rep., 627.
There is in the record what purports to be a statement of facts, but it can not be considered because filed too late. The court at which he was tried adjourned October 18, 1912, and what purports to be the statement of facts was not filed until November 11, 1912, twenty-four days after adjournment. Durham v. State, 155 S.W. Rep., 222.
In the absence of a statement of facts no other question is raised which we can consider. The judgment is affirmed.
Affirmed.